                         THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

RODNEY T. YOUNG,

               Plaintiff,
                                                       Case No.1:18-cv-490
        vs.
                                                       Judge Michael R. Barrett
C. TAYLOR,

               Defendant.

                                          ORDER
       This matter is before the Court on the Magistrate Judge’s December 6, 2018

Report and Recommendation (“R&R”) (Doc. 21).

       Proper notice has been given to the parties under 28 U.S.C. § 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file objections

to the R&R in a timely manner. See United States v. Walters, 638 F.2d 947 (6th Cir.1981).

Plaintiff filed objections (Doc. 24). He asserts that he should have been granted leave to

amend his complaint, the Magistrate Judge fails to view the facts in a light most favorable

to him, and the Magistrate Judge errs by finding no retaliation on the part of Defendant

(Id.). The Magistrate Judge sufficiently detailed the facts in this case and the same will

not be repeated here except as necessary to address Plaintiff’s objections.

       When objections are received to a magistrate judge's R&R on a dispositive matter,

the assigned district judge “shall make a de novo determination . . . of any portion of the

magistrate judge's disposition to which specific written objection has been made.” FED.

R. CIV. P. 72(b).    After review, the district judge “may accept, reject or modify the
recommended decision, receive further evidence, or recommit the matter to the

magistrate judge with instructions.” Id.; see also 28 U.S.C. § 636(b)(1)(B).

      Starting with Plaintiff’s objection that he should have been granted leave to amend

his complaint, (Doc. 24 at PageID 149-150), the Magistrate Judge adequately explained

why allowing his proposed amended complaint would be futile (Doc. 21 at PageID 139).

Indeed, after noting that his motion for leave could be denied strictly on procedural

grounds, i.e., based on his proposed amended complaint’s untimeliness and his failure to

file a timely motion for leave, the Magistrate Judge liberally construed and reviewed

Plaintiff’s proposed amended complaint.      (Id.).   After doing so, she found that an

amendment would be futile and thus improper under Federal Rule of Civil Procedure 15.

(Id. at PageID 130-42). The Court agrees that his proposed amended complaint is

conclusory and fails to state a claim under the Eight Amendment against Defendant or

Correctional Officer Corns. See (Id. at PageID 142). Plaintiffs objections do not establish

otherwise.

      Turning to Plaintiff’s next objection, he contends that the Magistrate Judge

substituted her own facts rather than accepting his allegation that Defendant lied in his

February 20, 2018 Conduct Report against Plaintiff. (Doc. 24 at PageID 151-152).

However, the Magistrate Judge properly relied on Plaintiff’s allegations in his Complaint

and the Court emphasizes her reasoning that “the complaint’s allegation that Plaintiff was

found ‘not guilty’ on some charges is not equivalent to an allegation that [Defendant]

‘fabricated’ all charges.” (Doc. 21 at PageID 133) (emphasis added).

      Regarding Plaintiff’s objection that the Magistrate Judge refused to accept his

retaliation theory, (Doc. 24 at PageID 1 52-154), the Court notes the Magistrate Judge’s



                                            2
finding that, if “Defendant deployed his OC spray in a good faith attempt to counteract a

perceived threat (even if that perception was mistaken), and/or in order to restore order

based upon Plaintiff’s rule violation(s),” then Plaintiff’s retaliation theory cannot stand,

(Doc. 21 at PageID 134). Contrary to Plaintiff’s assertion otherwise, the Magistrate Judge

relied on Plaintiff’s allegations, including Defendant’s warning to Plaintiff and Plaintiff’s

subsequent actions, to support her finding that Defendant acted in good faith.          (Id. at

PageID 133). Finally, to the extent that Plaintiff disagrees with the Magistrate Judge’s

interpretation of the pertinent case law, he simply lists case citations for cases that he

deems “on point,” offers no analysis as to why those cases are “on point,” and generally

and summarily disagrees with the R&R.             (Doc. 24 at 152, 154), The Court is not

persuaded and agrees with the Magistrate Judge’s interpretation and analysis of the

pertinent authority.

       In short, and having reviewed this matter de novo, the Court finds that the R&R is

correct and will adopt it in its entirety. See FED. R. CIV. P. 72(b); 28 U.S.C. § 636(b)(1)(B).



                                       CONCLUSION

       In light of the above, the Magistrate Judge’s December 6, 2018 Report and

Recommendation (Doc. 21) is ADOPTED in its entirety and Plaintiff’s Objections (Doc.

24) are OVERRULED. It is hereby ORDERED that:

   1. Plaintiff's Motion to Amend/Correct or “Convert” Defendant’s Motion to Dismiss to

       a Motion for Summary Judgment (Doc. 11) is DENIED;

   2. Defendant’s Motion to Dismiss Plaintiff’s Original Complaint (Doc. 7) is GRANTED;

   3. Plaintiff’s Amended Complaint (Doc. 14) and belated Motion Seeking Leave to

       Amend (Doc. 20) are DENIED;

                                              3
4. Defendant’s Motion to Strike (Doc. 18) is DENIED AS MOOT; and

5. This matter be CLOSED and TERMINATED from the active docket of this Court.

   IT IS SO ORDERED.

                                        __/s Michael R. Barrett________
                                        Hon. Michael R. Barrett
                                        United States District Judge




                                    4
